Exhibit 10.6

 

 

PUT AGREEMENT

 

between

 

ASSURED GUARANTY CORP.

 

and

 

WOODBOURNE CAPITAL TRUST [I][II][III][IV]

 

 

Dated April 8, 2005

 

 

--------------------------------------------------------------------------------


 

Preamble

 

This Put Agreement, dated as of  April 8, 2005 (this “Agreement”), is by and
between Assured Guaranty Corp., a Maryland domestic stock insurer (the
“Company”), and Woodbourne Capital Trust [I][II][III][IV] (the “Custodial
Trust”), a Delaware statutory trust.

 

Recitals

 

WHEREAS, the Company is authorized to issue 50,001 shares of non-cumulative,
redeemable, perpetual preferred stock, par value $1,000 per share, designated as
“Perpetual Preferred Shares,” which shares have not been and will not be
registered with the Securities and Exchange Commission under the Securities Act
of 1933, as amended (the “Preferred Stock”); and

 

WHEREAS, the Company and the Custodial Trust desire to enter into a binding
agreement pursuant to which the Company will have the right to sell, at its
option, the Preferred Stock to the Custodial Trust, and the Custodial Trust will
have an obligation to purchase the Preferred Stock upon the Company’s exercise
of its option and upon the other terms and conditions agreed upon by the
parties.

 

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration, the adequacy of which is hereby acknowledged, the parties hereto
agree as follows:

 


1.                                       DEFINITIONS; INTERPRETATION


 


1.1                                 THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER”
AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR SECTION, CLAUSE OR OTHER SUBDIVISION, AND REFERENCES TO
“SECTIONS” REFER TO SECTIONS OF THIS AGREEMENT EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED.


 


1.2                                 IN THIS AGREEMENT:


 

“Agreement” has the meaning set forth above in the Preamble.

 

“Auction Rate Mode” has the meaning set forth in the General Terms of the CCS
Securities attached to the Declaration as Appendix A.

 

“Business Day” has the meaning set forth in the Declaration.

 

“Charter” means the Articles of Incorporation of the Company, as supplemented by
the Articles Supplementary relating to the Preferred Stock, a copy of which is
attached hereto as Annex C.

 

“Company” has the meaning set forth above in the Preamble.

 

“CCS Securities” has the meaning set forth in the Declaration.

 

--------------------------------------------------------------------------------


 

“Custodial Trust” has the meaning set forth above in the Preamble.

 

“Custodial Trust Expense Reimbursement Agreement” has the meaning set forth in
Section 3.1.

 

“Declaration” means the Amended and Restated Declaration of Trust governing the
Custodial Trust, dated as of the date hereof, as the same may be amended or
restated from time to time.

 

“Delayed Auction” has the meaning set forth in the General Terms of the CCS
Securities attached to the Declaration as Appendix A.

 

“Delayed Auction Date” has the meaning set forth in the General Terms of the CCS
Securities attached to the Declaration as Appendix A.

 

“Delayed Auction Period” has the meaning set forth in the General Terms of the
CCS Securities attached to the Declaration as Appendix A.

 

“Delayed Auction Rate” has the meaning set forth in the General Terms of the CCS
Securities attached to the Declaration as Appendix A.

 

“Delayed Put Premium” has the meaning set forth in Section 5.1.

 

“Delayed Put Premium Certificate” has the meaning set forth in Section 5.2.

 

“Distribution Rate” has the meaning set forth in the General Terms of the CCS
Securities attached to the Declaration as Appendix A.

 

“Distribution Payment Date” has the meaning set forth in the General Terms of
the CCS Securities attached to the Declaration as Appendix A.

 

“Distribution Period” has the meaning set forth in the General Terms of the CCS
Securities attached to the Declaration as Appendix A.

 

“Dividend” has the meaning set forth in the Charter.

 

“Eligible Assets” has the meaning set forth in the Declaration.

 

“Federal Funds Effective Rate” has the meaning set forth in the Declaration.

 

“Fixed Rate Distribution Event” has the meaning set forth in the Charter.

 

“Fixed Rate Election” means an election by the Company to pay Dividends on the
Preferred Stock at the rate described in clause (iii) of the definition of
“Dividend Rate” set forth in the Charter.

 

“Flexed Rate Period” has the meaning set forth in the General Terms of the CCS
Securities attached to the Declaration as Appendix A.

 

2

--------------------------------------------------------------------------------


 

“Holder” has the meaning set forth in the Declaration.

 

“Liquidation Preference” has the meaning set forth in the Charter.

 

“Maximum Rate” has the meaning set forth in the Charter.

 

                                  “Moody’s” shall mean Moody’s Investor
Services, Inc. and its successors.

 

“Overnight Rate of Return” means the rate earned on the interest and on the
principal of the Eligible Assets during the period from the last Business Day of
each Distribution Period until the related Distribution Payment Date and, if
applicable, during any Delayed Auction Period, which shall be equal to the
Federal Funds Effective Rate then in effect..

 

 “Pass Through Trust” has the meaning set forth in the Charter.

 

“Pass Through Trust Securities” has the meaning set forth in the Charter.

 

“Preferred Stock” has the meaning set forth above in the Recitals.

 

“Preferred Stock Payment Date” has the meaning set forth in Section 3.2(a).

 

“Preferred Stock Purchase Price” has the meaning set forth in Section 4.1.

 

“Put Notice” means a written notice substantially in the form attached hereto as
Annex A.

 

“Put Premium” has the meaning set forth in Section 5.1.

 

“Put  Premium Certificate” has the meaning set forth in Section 5.2.

 

“Redemption Price” has the meaning set forth in the Charter.

 

“Redemption Proceeds” has the meaning set forth in Section 3.2(d).

 

“Standard & Poor’s” shall mean Standard & Poor’s Rating Services, a division of
The McGraw-Hill Companies, Inc. and its successors.

 

“Stated Yield” means all amounts of interest (including accreted interest) and
other payments due and payable (upon maturity or otherwise) on the principal
amount of the Eligible Assets (excluding any repayment of principal) held by the
Custodial Trust during a Distribution Period, plus the amount of interest to be
earned based on the Overnight Rate of Return, as calculated on or prior to
11:00 a.m. on the last Business Day of each respective Distribution Period.

 

 “Tax Matters Partner” has the meaning set forth in the Declaration.

 

“Termination Payment” has the meaning set forth in Section 5.3.

 

3

--------------------------------------------------------------------------------


 

“Trustee” has the meaning set forth in the Declaration.

 

In this Agreement, any reference to a “company” shall be construed so as to
include any corporation, trust, partnership, limited liability company or other
legal entity, wheresoever incorporated or established.

 


1.3                                 IN THIS AGREEMENT, SAVE WHERE THE CONTRARY
IS INDICATED, ANY REFERENCE TO:


 


(A)                                  THIS AGREEMENT OR ANY OTHER AGREEMENT OR
DOCUMENT SHALL BE CONSTRUED AS A REFERENCE TO THIS AGREEMENT OR, AS THE CASE MAY
BE, SUCH OTHER AGREEMENT OR DOCUMENT AS THE SAME MAY HAVE BEEN, OR MAY FROM TIME
TO TIME BE, AMENDED, VARIED, NOVATED OR SUPPLEMENTED IN ACCORDANCE WITH ITS
TERMS; AND


 


(B)                                 A STATUTE SHALL BE CONSTRUED AS A REFERENCE
TO SUCH STATUTE AS THE SAME MAY HAVE BEEN, OR MAY FROM TIME TO TIME BE, AMENDED
OR RE-ENACTED.


 


1.4                                 IN THIS AGREEMENT, ANY DEFINITION SHALL BE
EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.


 


2.                                       PUT OPTION; AGREEMENT TERM


 


2.1                                 IN CONSIDERATION OF THE PAYMENT OF THE PUT
PREMIUM, THE CUSTODIAL TRUST HEREBY GRANTS TO THE COMPANY THE RIGHT TO CAUSE THE
CUSTODIAL TRUST TO PURCHASE THE PREFERRED STOCK ON THE TERMS SET FORTH IN THIS
AGREEMENT.


 


2.2                                 THE PUT OPTION CREATED HEREBY SHALL REMAIN
IN EFFECT AND BE EXERCISABLE AT ANY TIME EXCEPT:


 


(A)                                  DURING ANY PERIOD WHEN THE PREFERRED STOCK
THAT HAS BEEN PUT TO THE CUSTODIAL TRUST PURSUANT TO THIS AGREEMENT IS HELD BY
THE CUSTODIAL TRUST; OR


 


(B)                                 AFTER THIS AGREEMENT HAS BEEN TERMINATED
PURSUANT TO SECTION 2.3.


 


2.3                                 THIS AGREEMENT SHALL TERMINATE UPON THE
EARLIEST TO OCCUR OF:


 


(A)                                  THE COMPANY FAILS TO PAY THE PUT PREMIUM OR
THE DELAYED PUT PREMIUM FOR A DISTRIBUTION PERIOD ON THE RELATED DISTRIBUTION
PAYMENT DATE, AND SUCH FAILURE HAS NOT BEEN CURED WITHIN FIVE (5) BUSINESS DAYS;


 


(B)                                 DURING THE AUCTION RATE MODE AND WHEN THE
PREFERRED STOCK IS OUTSTANDING, THE COMPANY MAKES A FIXED RATE ELECTION;


 


(C)                                  DURING THE AUCTION RATE MODE AND WHEN THE
PREFERRED STOCK IS OUTSTANDING, THE COMPANY FAILS TO PAY (I) DIVIDENDS ON THE
PREFERRED STOCK, OR (II) THE FEES AND EXPENSES OF THE CUSTODIAL TRUST PURSUANT
TO THE CUSTODIAL TRUST EXPENSE REIMBURSEMENT AGREEMENT, FOR A DISTRIBUTION
PERIOD ON THE RELATED DISTRIBUTION PAYMENT DATE, AND SUCH FAILURE CONTINUES FOR
FIVE (5) BUSINESS DAYS;


 


4

--------------------------------------------------------------------------------



 


(D)                                 THE COMPANY FAILS TO PAY THE REDEMPTION
PRICE AND SUCH FAILURE CONTINUES FOR FIVE (5) BUSINESS DAYS;


 


(E)                                  THE AGGREGATE FACE AMOUNT OF THE CUSTODIAL
TRUST’S CCS SECURITIES IS LESS THAN $20,000,000;


 


(F)                                    DURING THE AUCTION RATE MODE, THE COMPANY
PROVIDES AT LEAST THREE (3) DAYS NOTICE PRIOR TO A DISTRIBUTION PAYMENT DATE
THAT IT IS TERMINATING THIS AGREEMENT AT THE END OF SUCH DISTRIBUTION PERIOD;


 


(G)                                 THE COMPANY PROVIDES NOT LESS THAN FIVE (5)
NOR MORE THAN FIFTEEN (15) DAYS NOTICE PRIOR TO THE END OF A FLEXED RATE PERIOD
THAT IT IS TERMINATING THIS AGREEMENT AT THE END OF SUCH PERIOD; AND


 


(H)                                 THE ENTRY OF A DECREE OF JUDICIAL
DISSOLUTION OF THE CUSTODIAL TRUST.


 


3.                                       EXERCISE OF PUT OPTION; REDEMPTION.


 


3.1                                 THE CUSTODIAL TRUST AGREES THAT IT SHALL,
UPON EXERCISE OF THE PUT OPTION BY THE COMPANY AS PROVIDED IN SECTION 3.2,
PURCHASE ALL, BUT NOT LESS THAN ALL, OF THE PREFERRED STOCK FROM THE COMPANY FOR
A PURCHASE PRICE EQUAL TO THE PREFERRED STOCK PURCHASE PRICE, WHICH PREFERRED
STOCK PURCHASE PRICE SHALL BE PAYABLE ON THE PREFERRED STOCK PAYMENT DATE IN
ACCORDANCE WITH SECTION 4.


 


3.2                                 (A)                                  THE
COMPANY MAY EXERCISE THE PUT OPTION AT ANY TIME BY DELIVERING (I) A PUT NOTICE
TO THE TRUSTEE, SPECIFYING A PAYMENT DATE (THE “PREFERRED STOCK PAYMENT DATE”),
WHICH SHALL BE THE NEXT SUCCEEDING DISTRIBUTION PAYMENT DATE AFTER THE DATE ON
WHICH THE PUT NOTICE IS DELIVERED TO THE TRUSTEE AND (II) THE CUSTODIAL TRUST
EXPENSE REIMBURSEMENT AGREEMENT TO THE CUSTODIAL TRUST IN THE FORM ATTACHED
HERETO AS ANNEX D (THE “CUSTODIAL TRUST EXPENSE REIMBURSEMENT AGREEMENT”), IN
EITHER CASE NOT MORE THAN FIFTEEN (15) DAYS BUT NOT LESS THAN TEN (10) DAYS
PRIOR TO THE NEXT SUCCEEDING DISTRIBUTION PAYMENT DATE.


 


(B)                                 ON THE PREFERRED STOCK PAYMENT DATE, AFTER
PAYMENT OF THE PUT PREMIUM BY THE COMPANY TO THE CUSTODIAL TRUST AND PAYMENT OF
ANY UNPAID DISTRIBUTION AMOUNT BY THE CUSTODIAL TRUST TO THE HOLDERS OF THE CCS
SECURITIES, IN EACH CASE FOR THE IMMEDIATELY PRECEDING DISTRIBUTION PERIOD, THE
COMPANY SHALL ISSUE AND DELIVER TO THE CUSTODIAL TRUST, OR ITS DESIGNEE,
PREFERRED STOCK WITH AN AGGREGATE LIQUIDATION PREFERENCE EQUAL TO THE PREFERRED
STOCK PURCHASE PRICE.  THE PREFERRED STOCK SHALL BE DELIVERED FREE AND CLEAR OF
ANY DEFECT IN TITLE, TOGETHER WITH ALL TRANSFER AND REGISTRATION DOCUMENTS (OR
ALL NOTICES, INSTRUCTIONS OR OTHER COMMUNICATIONS) AS ARE NECESSARY TO CONVEY
TITLE TO THE PREFERRED STOCK TO THE CUSTODIAL TRUST (OR ITS NOMINEE).


 


(C)                                  FOR THE AVOIDANCE OF DOUBT, ANY CASH
RECEIVED BY THE CUSTODIAL TRUST AS INTEREST OR OTHER PAYMENTS EARNED ON THE
PRINCIPAL AMOUNT OF THE ELIGIBLE ASSETS (NET OF FEES AND EXPENSES AND EXCLUDING
ANY REPAYMENT OF PRINCIPAL) AND NOT PREVIOUSLY DISTRIBUTED TO THE HOLDERS OF CCS
SECURITIES SHALL BE DISTRIBUTED TO THE HOLDERS OF CCS SECURITIES PRIOR TO
PAYMENT BY THE CUSTODIAL TRUST OF THE PREFERRED STOCK PURCHASE PRICE,


 


5

--------------------------------------------------------------------------------



 


AND SHALL NOT BE USED TO PURCHASE THE PREFERRED STOCK; AND (2) THE AGGREGATE
LIQUIDATION PREFERENCE OF THE PREFERRED STOCK SHALL BE REDUCED BY THE AMOUNT, IF
ANY, BY WHICH THE AGGREGATE FACE AMOUNT OF CCS SECURITIES IS REDUCED AS A RESULT
OF LOSSES OF PRINCIPAL OF OR INTEREST ON ELIGIBLE ASSETS AS REQUIRED BY
SECTION 6.01(G) OF THE DECLARATION AND SECTIONS 2(H) AND 7(B) OF THE GENERAL
TERMS OF THE CCS SECURITIES ATTACHED THERETO.


 


(D)                                 PURSUANT TO THE CHARTER, THE COMPANY SHALL
HAVE THE RIGHT TO REDEEM THE PREFERRED STOCK IN WHOLE BUT NOT IN PART ON ANY
DISTRIBUTION PAYMENT DATE DURING THE FLEXED RATE PERIOD UPON PAYMENT OF THE
REDEMPTION PRICE FOR THE SHARES TO BE REDEEMED (THE “REDEMPTION PROCEEDS”).


 


(E)                                  NOTICE OF ANY REDEMPTION OF PREFERRED STOCK
SHALL BE MAILED TO THE HOLDERS OF PREFERRED STOCK NOT LESS THAN TEN (10) DAYS
NOR MORE THAN FIFTEEN (15) DAYS PRIOR  THE DATE FIXED FOR SUCH REDEMPTION.  AT
ANY TIME BEFORE OR AFTER A NOTICE OF REDEMPTION HAS BEEN GIVEN, THE COMPANY
SHALL DEPOSIT THE AGGREGATE REDEMPTION PRICE OF THE PREFERRED STOCK TO BE
REDEEMED WITH ANY BANK OR TRUST COMPANY IN NEW YORK, NEW YORK, WITH DIRECTIONS
TO PAY THE HOLDERS OF THE PREFERRED STOCK BEING REDEEMED THE REDEMPTION PROCEEDS
IN EXCHANGE FOR THE PREFERRED STOCK ON THE DATE FIXED FOR SUCH REDEMPTION.


 


(F)                                  IF PREFERRED STOCK IS DISTRIBUTED TO
HOLDERS OF CCS SECURITIES DURING ANY FLEXED RATE PERIOD, THEN THE COMPANY MAY
NOT REDEEM THE PREFERRED STOCK UNTIL THE END OF SUCH FLEXED RATE PERIOD.


 


(G)                                 PURSUANT TO THE CHARTER, FOLLOWING EXERCISE
OF THE PUT OPTION, THE COMPANY MAY REDEEM THE PREFERRED STOCK IN WHOLE OR IN
PART (X) ON THE FINAL DISTRIBUTION PAYMENT DATE OF THE APPLICABLE FLEXED RATE
PERIOD AND (Y) ON ANY DISTRIBUTION PAYMENT DATE IN THE AUCTION RATE MODE, UPON
PAYMENT OF THE REDEMPTION PROCEEDS.


 


(H)                                 UPON ANY REDEMPTION IN FULL OF PREFERRED
STOCK, THE CUSTODIAL TRUST AGREES TO REINVEST THE REDEMPTION PROCEEDS IN
ELIGIBLE ASSETS AND THE COMPANY AGREES TO PAY THE PUT PREMIUM TO THE CUSTODIAL
TRUST IN ACCORDANCE WITH THIS AGREEMENT.


 


(I)                                     SUBJECT TO CLAUSE (J) BELOW, IF THE
COMPANY PARTIALLY REDEEMS THE PREFERRED STOCK, THE REDEMPTION PROCEEDS WILL BE
DISTRIBUTED PRO RATA OR BY SUCH OTHER METHOD AS DETERMINED BY THE TRUSTEE TO THE
HOLDERS OF THE CCS SECURITIES (AND A CORRESPONDING REDUCTION IN THE AGGREGATE
FACE AMOUNT OF CCS SECURITIES WILL BE MADE).


 


(J)                                     THE COMPANY SHALL BE OBLIGATED TO REDEEM
ALL OF THE PREFERRED STOCK IF AFTER GIVING EFFECT TO A PARTIAL REDEMPTION
PERMITTED UNDER THE TERMS OF THIS AGREEMENT, THE AGGREGATE LIQUIDATION
PREFERENCE OF THE PREFERRED STOCK OUTSTANDING IMMEDIATELY AFTER SUCH PARTIAL
REDEMPTION WOULD BE LESS THAN $20,000,000.


 


(K)                                  FOR THE AVOIDANCE OF DOUBT, THERE IS NO
LIMITATION ON THE NUMBER OF TIMES THE COMPANY MAY PUT AND REDEEM THE PREFERRED
STOCK PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(L)                                     THE COMPANY MAY NOT REDEEM THE PREFERRED
STOCK FROM THE HOLDERS THEREOF FOR A PERIOD OF TWO YEARS FOLLOWING A FIXED RATE
DISTRIBUTION EVENT.


 


6

--------------------------------------------------------------------------------



 


4.                                       PAYMENTS


 


4.1                                 ON THE PREFERRED STOCK PAYMENT DATE, AFTER
PAYMENT OF ANY UNPAID PUT PREMIUM BY THE COMPANY TO THE CUSTODIAL TRUST AND
PAYMENT OF ANY UNPAID DISTRIBUTION AMOUNT BY THE CUSTODIAL TRUST TO THE HOLDERS
OF THE CCS SECURITIES, IN EACH CASE FOR THE IMMEDIATELY PRECEDING DISTRIBUTION
PERIOD, THE CUSTODIAL TRUST WILL DELIVER TO THE COMPANY AN AMOUNT EQUAL TO THE
PROCEEDS ATTRIBUTABLE TO PRINCIPAL RECEIVED UPON THE MATURITY OF THE CUSTODIAL
TRUST’S ELIGIBLE ASSETS (AND, IF APPLICABLE, LIQUIDATION OF DEFAULTED ELIGIBLE
ASSETS), NET OF FEES AND EXPENSES OF THE CUSTODIAL TRUST AND AFTER ANY PRINCIPAL
IS RETURNED TO HOLDERS OF CCS SECURITIES PURSUANT TO SECTION 6.01(G) OF THE
DECLARATION AND SECTIONS 2(H) AND 7(B) OF THE GENERAL TERMS OF THE CCS
SECURITIES (THE “PREFERRED STOCK PURCHASE PRICE”).


 


4.2                                 PAYMENT BY THE CUSTODIAL TRUST OF THE
PREFERRED STOCK PURCHASE PRICE SHALL BE MADE ON OR PRIOR TO 3:00 P.M. NEW YORK
CITY TIME ON THE PREFERRED STOCK PAYMENT DATE AND TO THE ACCOUNT OF THE COMPANY
SPECIFIED IN THE PUT NOTICE.


 


4.3                                 PAYMENT OF THE PREFERRED STOCK PURCHASE
PRICE BY THE CUSTODIAL TRUST SHALL BE MADE AS PROVIDED IN SECTION 4.1 AND
SECTION 4.2 HEREOF WITHOUT SETOFF, CLAIM, RECOUPMENT, DEDUCTION OR COUNTERCLAIM;
PROVIDED, HOWEVER, THAT IF THE COMPANY EXERCISES ITS PUT OPTION UNDER SECTION 3
HEREOF AT ANY TIME THAT IT HAS FAILED TO PAY ALL OR A PORTION OF THE PUT
PREMIUM, AND SUCH FAILURE HAS NOT BEEN CURED ON OR BEFORE THE PREFERRED STOCK
PAYMENT DATE, THE CUSTODIAL TRUST SHALL BE ENTITLED TO SETOFF AGAINST THE
PREFERRED STOCK PURCHASE PRICE OF SUCH UNPAID PORTION OF THE PUT PREMIUM.


 


5.                                       PUT PREMIUM


 


5.1                                 IN CONSIDERATION FOR THE CUSTODIAL TRUST’S
AGREEMENT TO PURCHASE THE PREFERRED STOCK IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, THE COMPANY WILL PAY TO THE CUSTODIAL TRUST, IN U.S. DOLLARS, ON EACH
DISTRIBUTION PAYMENT DATE DURING WHICH THE PUT OPTION REMAINS IN EFFECT AND IS
EXERCISABLE AS SET FORTH IN SECTION 2.2 HEREOF AN AMOUNT (THE “PUT PREMIUM”)
EQUAL TO THE PRODUCT OF (A) THE DISTRIBUTION RATE ON THE CCS SECURITIES FOR THE
RESPECTIVE DISTRIBUTION PERIOD LESS THE EXCESS OF (I) THE STATED YIELD FOR SUCH
DISTRIBUTION PERIOD OVER (II) THE EXPENSES OF THE CUSTODIAL TRUST (INCLUDING THE
CUSTODIAL TRUST’S PORTION OF THE EXPENSES OF THE PASS THROUGH TRUST) FOR SUCH
DISTRIBUTION PERIOD, PROVIDED THAT SUCH STATED YIELD AND EXPENSES SHALL BE
ANNUALIZED AND EXPRESSED AS AN ANNUAL RATE WITH RESPECT TO THE FACE AMOUNT OF
THE CCS SECURITIES OUTSTANDING ON THE DATE THE PUT PREMIUM IS DETERMINED,
(B) THE AGGREGATE FACE AMOUNT OF THE CCS SECURITIES OUTSTANDING AT THE TIME THE
PUT PREMIUM IS CALCULATED AND (C) A FRACTION, THE NUMERATOR OF WHICH WILL BE THE
ACTUAL NUMBER OF CALENDAR DAYS IN THE RESPECTIVE DISTRIBUTION PERIOD, AND THE
DENOMINATOR OF WHICH WILL BE 360 DAYS.  THE PUT PREMIUM FOR EACH DISTRIBUTION
PERIOD WILL BE CALCULATED ON THE LAST BUSINESS DAY PRIOR TO THE RELATED
DISTRIBUTION PAYMENT DATE.


 

If as a result of losses of principal of or interest on Eligible Assets there is
a Delayed Auction, the Company  will pay to the Custodial Trust, in US dollars,
on each Distribution Payment Date during which the put option remains in effect
and is exercisable as set forth in Section 2.2 hereof, the “Delayed Put 
Premium,” an amount equal to the product of (A) the Delayed Auction Rate on the
CCS Securities for the Delayed Auction Period less the excess of

 

7

--------------------------------------------------------------------------------


 

(i) the Stated Yield for such Delayed Auction Period over (ii) the expenses of
the Custodial Trust for such Delayed Auction Period, provided that such amount
shall be annualized and expressed as an annual rate with respect to the face
amount of the CCS Securities outstanding on the date the Put  Premium is
determined, (B) the aggregate face amount of the CCS Securities outstanding at
the time the Delayed Put  Premium is calculated and (C) a fraction, the
numerator of which will be the actual number of calendar days in the respective
Delayed Auction Period, and the denominator of which will be 360 days.

 

The Delayed Put  Premium for each Delayed Auction Period will be calculated on
the Delayed Auction Date.

 


5.2                                 THE AMOUNT OF THE PUT  PREMIUM SHALL BE
CALCULATED BY THE TRUSTEE AND DELIVERED IN WRITING (THE “PUT  PREMIUM
CERTIFICATE”) TO THE COMPANY  PRIOR TO 5:00 P.M. ON THE BUSINESS DAY PRIOR TO
THE RELATED DISTRIBUTION DATE.  THE AMOUNT OF THE DELAYED PUT  PREMIUM SHALL BE
CALCULATED BY THE TRUSTEE AND DELIVERED IN WRITING (THE “DELAYED PUT  PREMIUM
CERTIFICATE”) TO THE COMPANY PRIOR TO 5:00 P.M. ON THE DELAYED AUCTION DATE. 
THE PUT  PREMIUM CERTIFICATE, AND ANY DELAYED PUT  PREMIUM CERTIFICATE, ALSO
SHALL SET FORTH THE ELIGIBLE ASSETS HELD BY THE CUSTODIAL TRUST, THE STATED
YIELD ON EACH ELIGIBLE ASSET, ANY FEES TO BE INCURRED OR ACCRUED BY THE TRUSTEE
ON BEHALF OF THE CUSTODIAL TRUST AND THE COMPUTATION OF THE PUT  PREMIUM, OR THE
DELAYED PUT  PREMIUM, AS THE CASE MAY BE, IN EACH CASE FOR THE RESPECTIVE
DISTRIBUTION PERIOD AND THE DELAYED AUCTION PERIOD, RESPECTIVELY, AND SHALL BE
IN THE FORM ATTACHED HERETO AS ANNEX B.


 


5.3                                 IF, AS A RESULT OF THE COMPANY’S FAILURE TO
PAY THE PUT PREMIUM, THE CUSTODIAL TRUST IS LIQUIDATED DURING ANY FLEXED RATE
PERIOD, THE COMPANY WILL BE REQUIRED TO PAY A TERMINATION PAYMENT (THE
“TERMINATION PAYMENT”) TO THE CUSTODIAL TRUST EQUAL TO 1.10% PER ANNUM OF THE
AMOUNT INVESTED IN ELIGIBLE ASSETS CALCULATED FROM THE DATE OF THE FAILURE TO
PAY THE PUT PREMIUM THROUGH THE END OF THE APPLICABLE FLEXED RATE PERIOD.


 


5.4                                 THE COMPANY HAS FIVE (5) BUSINESS DAYS TO
CURE ANY FAILURE TO PAY WHEN DUE THE PUT  PREMIUM OR DELAYED PUT  PREMIUM, IF
ANY; PROVIDED THAT THE PUT  PREMIUM DURING SUCH CURE PERIOD WILL BE SET AT THE
MAXIMUM RATE THEN IN EFFECT.


 


5.5                                 THE COMPANY HAS FIVE (5) BUSINESS DAYS TO
CURE ANY FAILURE TO PAY WHEN DUE THE REDEMPTION PRICE; PROVIDED THAT THE PUT 
PREMIUM DURING SUCH CURE PERIOD WILL BE SET AT THE MAXIMUM RATE THEN IN EFFECT.


 


6.                                       OBLIGATIONS ABSOLUTE


 


6.1                                 THE CUSTODIAL TRUST ACKNOWLEDGES THAT,
PROVIDED THE COMPANY HAS COMPLIED WITH THE TERMS OF THIS AGREEMENT, THE
OBLIGATIONS OF THE CUSTODIAL TRUST UNDERTAKEN UNDER THIS AGREEMENT ARE ABSOLUTE,
IRREVOCABLE AND UNCONDITIONAL IRRESPECTIVE OF ANY CIRCUMSTANCES WHATSOEVER,
INCLUDING ANY DEFENSE OTHERWISE AVAILABLE TO THE CUSTODIAL TRUST, IN EQUITY OR
AT LAW, INCLUDING, WITHOUT LIMITATION, THE DEFENSE OF FRAUD, ANY DEFENSE BASED
ON THE FAILURE OF THE COMPANY  TO DISCLOSE ANY MATTER, WHETHER OR NOT MATERIAL,
TO THE CUSTODIAL TRUST OR ANY OTHER PERSON, AND ANY DEFENSE OF BREACH OF
WARRANTY OR MISREPRESENTATION, AND IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHICH
MIGHT OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR


 


8

--------------------------------------------------------------------------------



 


DEFENSE OF AN INSURER, SURETY OR GUARANTOR UNDER ANY AND ALL CIRCUMSTANCES.  THE
ENFORCEABILITY AND EFFECTIVENESS OF THIS AGREEMENT AND THE LIABILITY OF THE
CUSTODIAL TRUST, AND THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES OF THE COMPANY
UNDER THIS AGREEMENT SHALL NOT BE AFFECTED, LIMITED, REDUCED, DISCHARGED OR
TERMINATED, AND THE CUSTODIAL TRUST HEREBY EXPRESSLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY DEFENSE NOW OR IN THE FUTURE ARISING BY
REASON OF:


 


(A)                                  THE ILLEGALITY, INVALIDITY OR
UNENFORCEABILITY OF ALL OR ANY PART OF THE DECLARATION;


 


(B)                                 ANY ACTION TAKEN BY THE COMPANY;


 


(C)                                  ANY CHANGE IN THE DIRECT OR INDIRECT
OWNERSHIP OR CONTROL OF THE COMPANY OR OF ANY SHARES OR OWNERSHIP INTERESTS
THEREOF; AND


 


(D)                                 ANY OTHER CIRCUMSTANCE WHATSOEVER THAT MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF OR FOR THE
CUSTODIAL TRUST;


 

provided, however, that, notwithstanding the provisions of this Section 6.1, the
Custodial Trust shall have no further obligations under this Agreement after the
termination of this Agreement.  In addition, the breach of any covenant made in
this Agreement by the Custodial Trust shall not terminate this Agreement or
limit the rights of the Company hereunder.

 


6.2                                 FOR THE AVOIDANCE OF DOUBT, NO FAILURE OR
DELAY BY THE COMPANY IN EXERCISING ITS RIGHTS HEREUNDER SHALL OPERATE AS A
WAIVER OF ITS RIGHTS HEREUNDER (EXCEPT AS SPECIFICALLY PROVIDED IN THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, IN RESPECT OF THE NOTICE PERIODS AND
PAYMENT DATES SET FORTH IN SECTION 3.2(A) HEREOF) AND, SUBJECT TO THE
TERMINATION OF THIS AGREEMENT NOT HAVING OCCURRED, THE COMPANY MAY CONTINUE TO
EXERCISE ITS RIGHTS HEREUNDER AT ANY TIME.


 


7.                                       COVENANTS


 


7.1                                 THE COMPANY HEREBY COVENANTS AND AGREES
THAT, AT ALL TIMES PRIOR TO THE EARLIER OF THE TERMINATION OF THIS AGREEMENT OR
COMPLETION OF THE SALE OF THE PREFERRED STOCK TO THE CUSTODIAL TRUST PURSUANT TO
THIS AGREEMENT IT SHALL NOT AMEND, RESTATE, REVISE OR OTHERWISE ALTER THE
RIGHTS, TERMS AND PREFERENCES OF THE PREFERRED STOCK, WHETHER BY OPERATION OF
MERGER, REORGANIZATION OR OTHERWISE, WITHOUT THE PRIOR CONSENT OF THE CUSTODIAL
TRUST, AND IT WILL NOT REGISTER THE PREFERRED STOCK WITH THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, ON OR BEFORE
THE PUT  PAYMENT DATE.


 


7.2                                 THE CUSTODIAL TRUST HEREBY COVENANTS AND
AGREES THAT, AT ALL TIMES PRIOR TO THE EARLIER OF THE TERMINATION OF THIS
AGREEMENT OR COMPLETION OF THE SALE OF THE PREFERRED STOCK TO THE CUSTODIAL
TRUST PURSUANT TO THIS AGREEMENT IT SHALL NOT AMEND, RESTATE, REVISE OR
OTHERWISE ALTER THE RIGHTS, TERMS AND PREFERENCES OF THE CCS SECURITIES, WHETHER
BY OPERATION OF MERGER, REORGANIZATION OR OTHERWISE, AND IT WILL NOT REGISTER
THE CCS SECURITIES WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.


 


9

--------------------------------------------------------------------------------



 


7.3                                 THE COMPANY HEREBY COVENANTS AND AGREES THAT
ANY PREFERRED STOCK DELIVERED TO THE CUSTODIAL TRUST SHALL RANK, AT THE TIME OF
DELIVERY, (A) SENIOR TO THE COMMON STOCK OF THE COMPANY AND (B) SENIOR TO OR
PARI PASSU WITH THE MOST SENIOR PREFERRED SHARES OF THE COMPANY THEN AUTHORIZED
BY THE CHARTER OR THEN ISSUED AND OUTSTANDING; PROVIDED THAT THIS COVENANT MAY
BE AMENDED WITH THE CONSENT OF THE COMPANY AND AT LEAST A MAJORITY OF THE FACE
AMOUNT OF THE CCS SECURITIES.


 


7.4                                 THE COMPANY HEREBY COVENANTS AND AGREES THAT
IF THE COMPANY’S FINANCIAL STRENGTH RATING OR THE RATING OF THE PREFERRED STOCK,
IF ANY, IS LOWERED WHILE THIS AGREEMENT REMAINS EFFECTIVE, THE COMPANY SHALL
PROVIDE WRITTEN NOTICE TO THE TRUSTEE, ON BEHALF OF THE CUSTODIAL TRUST, OF SUCH
LOWERED RATING.


 


8.                                       THIS AGREEMENT TO GOVERN


 

If there is any inconsistency between any provision of this Agreement and any
other agreement, the provisions of this Agreement shall prevail to the extent of
such inconsistency but not otherwise.

 


9.                                       REPRESENTATIONS AND WARRANTIES


 


9.1                                 THE CUSTODIAL TRUST REPRESENTS AND WARRANTS
TO THE COMPANY THAT, AS OF THE DATE HEREOF:


 


(A)                                  THE CUSTODIAL TRUST IS DULY ORGANIZED AND
VALIDLY EXISTING UNDER THE DELAWARE STATUTORY TRUST ACT AND HAS THE POWER AND
AUTHORITY TO OWN ITS ASSETS AND TO CONDUCT THE ACTIVITIES WHICH IT CONDUCTS;


 


(B)                                 ITS ENTRY INTO, EXERCISE OF ITS RIGHTS
AND/OR PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY, DO NOT AND WILL NOT VIOLATE (1) ANY
LAW TO WHICH IT IS SUBJECT, (2) ANY OF ITS CONSTITUTIONAL DOCUMENTS OR (3) ANY
AGREEMENT TO WHICH IT IS A PARTY OR WHICH IS BINDING ON IT OR ITS ASSETS;


 


(C)                                  IT HAS THE POWER TO ENTER INTO, EXERCISE
ITS RIGHTS AND PERFORM AND COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT AND
HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT;


 


(D)                                 IT WILL OBTAIN AND MAINTAIN IN EFFECT AND
COMPLY WITH THE TERMS OF ALL NECESSARY CONSENTS, REGISTRATIONS AND APPROVALS OF
OR WITH ANY GOVERNMENT OR OTHER REGULATORY BODY OR AUTHORITY APPLICABLE TO THIS
AGREEMENT OR REQUIRED IN CONNECTION WITH FULFILLING ITS OBLIGATIONS HEREUNDER OR
EFFECTING THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(E)                                  ITS OBLIGATIONS UNDER THIS AGREEMENT ARE
VALID, BINDING AND ENFORCEABLE AT LAW;


 


(F)                                    IT IS NOT IN DEFAULT UNDER ANY AGREEMENT
TO WHICH IT IS A PARTY OR BY WHICH IT OR ITS ASSETS IS OR ARE BOUND AND NO
LITIGATION, ARBITRATION OR ADMINISTRATIVE PROCEEDINGS ARE


 


10

--------------------------------------------------------------------------------



 


CURRENT OR PENDING, WHICH DEFAULT, LITIGATION, ARBITRATION OR ADMINISTRATIVE
PROCEEDINGS ARE MATERIAL IN THE CONTEXT OF THIS AGREEMENT;


 


(G)                                 IT IS NOT NECESSARY OR ADVISABLE IN ORDER TO
ENSURE THE VALIDITY, EFFECTIVENESS, PERFORMANCE OR ENFORCEABILITY OF THIS
AGREEMENT OR REQUIRED IN CONNECTION WITH FULFILLING ITS OBLIGATIONS HEREUNDER OR
EFFECTING THE TRANSACTIONS CONTEMPLATED HEREBY, THAT ANY DOCUMENT BE FILED,
REGISTERED OR RECORDED IN ANY PUBLIC OFFICE OR ELSEWHERE, OTHER THAN SUCH
DOCUMENTS THAT HAVE BEEN PREVIOUSLY FILED;


 


(H)                                 EACH OF THE ABOVE REPRESENTATIONS AND
WARRANTIES WILL BE CORRECT AND COMPLIED WITH IN ALL RESPECTS DURING THE TERM OF
THIS AGREEMENT;


 


(I)                                     NO CONSENT, APPROVAL, AUTHORIZATION OR
ORDER OF ANY COURT OR GOVERNMENTAL AUTHORITY, AGENCY, COMMISSION OR COMMISSIONER
OR OTHER REGULATORY AUTHORITY IS REQUIRED FOR THE CONSUMMATION BY THE CUSTODIAL
TRUST OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; AND


 


(J)                                     ASSUMING COMPLIANCE WITH THE TRANSFER
RESTRICTIONS WITH RESPECT TO THE CCS SECURITIES SET FORTH IN THE DECLARATION,
THE CUSTODIAL TRUST IS NOT REQUIRED TO REGISTER WITH THE SECURITIES AND EXCHANGE
COMMISSION AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED.


 


9.2                                 THE COMPANY REPRESENTS AND WARRANTS TO THE
CUSTODIAL TRUST THAT, AS OF THE DATE HEREOF:


 


(A)                                  IT IS DULY ORGANIZED AND VALIDLY EXISTING
AS A DOMESTIC STOCK INSURANCE CORPORATION UNDER THE LAWS OF THE STATE OF
MARYLAND AND HAS THE POWER AND AUTHORITY TO OWN ITS ASSETS AND TO CONDUCT ITS
ACTIVITIES;


 


(B)                                 ITS ENTRY INTO, EXERCISE OF ITS RIGHTS
AND/OR PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY, DO NOT AND WILL NOT VIOLATE (1) ANY
LAW TO WHICH IT IS SUBJECT, (2) ANY OF ITS CONSTITUTIONAL DOCUMENTS OR (3) ANY
AGREEMENT TO WHICH IT IS A PARTY OR WHICH IS BINDING ON IT OR ITS ASSETS;


 


(C)                                  IT HAS THE POWER TO ENTER INTO, EXERCISE
ITS RIGHTS AND PERFORM AND COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT AND
HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT;


 


(D)                                 IT WILL OBTAIN AND MAINTAIN IN EFFECT AND
COMPLY WITH THE TERMS OF ALL NECESSARY CONSENTS, REGISTRATIONS AND APPROVALS OF
OR WITH ANY GOVERNMENT OR OTHER REGULATORY BODY OR AUTHORITY APPLICABLE TO THIS
AGREEMENT OR REQUIRED IN CONNECTION WITH FULFILLING ITS OBLIGATIONS HEREUNDER OR
EFFECTING THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(E)                                  ITS OBLIGATIONS UNDER THIS AGREEMENT ARE
VALID, BINDING AND ENFORCEABLE AT LAW;


 


11

--------------------------------------------------------------------------------



 


(F)                                    IT IS NOT IN DEFAULT UNDER ANY AGREEMENT
TO WHICH IT IS A PARTY OR BY WHICH IT OR ITS ASSETS IS OR ARE BOUND AND NO
LITIGATION, ARBITRATION OR ADMINISTRATIVE PROCEEDINGS ARE CURRENT OR PENDING,
WHICH DEFAULT, LITIGATION, ARBITRATION OR ADMINISTRATIVE PROCEEDINGS ARE
MATERIAL IN THE CONTEXT OF THIS AGREEMENT;


 


(G)                                 IT IS NOT NECESSARY OR ADVISABLE IN ORDER TO
ENSURE THE VALIDITY, EFFECTIVENESS, PERFORMANCE OR ENFORCEABILITY OF THIS
AGREEMENT OR REQUIRED IN CONNECTION WITH FULFILLING ITS OBLIGATIONS HEREUNDER OR
EFFECTING THE TRANSACTIONS CONTEMPLATED HEREBY, THAT ANY DOCUMENT BE FILED,
REGISTERED OR RECORDED IN ANY PUBLIC OFFICE OR ELSEWHERE;


 


(H)                                 EACH OF THE ABOVE REPRESENTATIONS AND
WARRANTIES WILL BE CORRECT AND COMPLIED WITH IN ALL RESPECTS DURING THE TERM OF
THIS AGREEMENT;


 


(I)                                     NO CONSENT, APPROVAL, AUTHORIZATION OR
ORDER OF ANY COURT OR GOVERNMENTAL AUTHORITY, AGENCY, COMMISSION OR COMMISSIONER
OR OTHER REGULATORY AUTHORITY IS REQUIRED FOR THE CONSUMMATION BY THE COMPANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OTHER THAN SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS AND ORDERS AS HAVE BEEN OBTAINED AND THE SALE OF THE
PREFERRED STOCK TO THE CUSTODIAL TRUST, PURSUANT TO THE TERMS HEREOF, NEED NOT
BE REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED; AND


 


(J)                                     AS OF THE PREFERRED STOCK PAYMENT DATE,
THE PREFERRED STOCK WILL BE DULY AUTHORIZED FOR ISSUANCE AND SALE TO THE
CUSTODIAL TRUST, PURSUANT TO THIS AGREEMENT, AND, WHEN ISSUED AND DELIVERED BY
THE COMPANY, PURSUANT TO THIS AGREEMENT, AGAINST PAYMENT OF THE PREFERRED STOCK
PURCHASE PRICE, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE; THE
PREFERRED STOCK WILL CONFORM IN ALL RESPECTS TO THE TERMS OF THE PREFERRED STOCK
SET FORTH IN THE CHARTER ATTACHED HERETO AS ANNEX C; AND THE PREFERRED STOCK
WILL NOT BE SUBJECT TO PRE-EMPTIVE OR OTHER SIMILAR RIGHTS.


 


10.                                 SEVERABILITY


 


ANY PROVISION OF THIS AGREEMENT WHICH IS OR BECOMES ILLEGAL, INVALID OR
UNENFORCEABLE IN ANY JURISDICTION MAY BE SEVERED FROM THE OTHER PROVISIONS OF
THIS AGREEMENT WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH ILLEGALITY, INVALIDITY OR UNENFORCEABILITY SHALL NOT INVALIDATE OR RENDER
ILLEGAL OR UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


11.                                 NOTICES


 


EACH COMMUNICATION TO BE MADE HEREUNDER SHALL BE DEEMED TO HAVE BEEN GIVEN
(I) FIVE (5) DAYS AFTER DEPOSIT OF SUCH COMMUNICATION WITH A REPUTABLE NATIONAL
COURIER SERVICE ADDRESSED TO SUCH PARTY AT ITS ADDRESS SPECIFIED BELOW (OR AT
SUCH OTHER ADDRESS AS SUCH PARTY SHALL SPECIFY TO THE OTHER PARTY HERETO IN
WRITING) OR (II) WHEN TRANSMITTED BY FACSIMILE TO SUCH PARTY AT ITS FACSIMILE
NUMBER SPECIFIED BELOW (OR AT SUCH OTHER FACSIMILE NUMBER AS SUCH PARTY SHALL
SPECIFY TO THE OTHER PARTY HERETO IN WRITING):


 


12

--------------------------------------------------------------------------------



 

If to the Company at:

 

Assured Guaranty Corp.

1325 Avenue of the Americas

New York, New York  10019
Attention:  General Counsel
Facsimile:  (212) 581-3268

 

If to the Custodial Trust at:

 

The Bank of New York (Delaware)
P.O. Box 6973
White Clay Center
Route 273
Newark, Delaware 19714
Attention:  Kristine Gullo
Facsimile:  (302) 283-8279

 

Copies to:

 

The Bank of New York
101 Barclay Street
8th Floor East – Dealing and Trading Department
New York, New York 10286
Facsimile:  (212) 815-2830

 

In the case of any event under Sections 2.3, 7.3 or 14 of the Agreement, the
Company shall give notice to:

 

Standard & Poor’s Ratings Services at:

 

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

 

Moody’s Investors Services, Inc. at:

 

Moody’s Investors Services, Inc.

99 Church Street

New York, New York 10007

 


12.                                 COUNTERPARTS


 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which when executed
and delivered shall constitute an original, but all the counterparts shall
together constitute but one and the same instrument.

 

13

--------------------------------------------------------------------------------


 


13.                                 BENEFIT OF AGREEMENT AND DISCLAIMER


 


THIS AGREEMENT SHALL ENURE TO THE BENEFIT OF EACH PARTY HERETO AND ITS
SUCCESSORS AND ASSIGNS AND TRANSFEREES; PROVIDED THAT NEITHER PARTY HERETO MAY
TRANSFER ITS RIGHTS AND OBLIGATIONS HEREUNDER, BY OPERATION OF LAW OR OTHERWISE,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


 


14.                                 AMENDMENT AND ASSIGNMENT


 


14.1                           THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED IN
ANY RESPECT, NOR MAY ANY PROVISION BE WAIVED, WITHOUT THE WRITTEN AGREEMENT OF
BOTH PARTIES AND WITHOUT CONFIRMATION FROM STANDARD & POOR’S  AND MOODY’S THAT
CURRENT RATINGS ON THE CCS SECURITIES AND THE PASS THROUGH TRUST SECURITIES
WOULD BE MAINTAINED.  NO WAIVER BY ONE PARTY OF ANY OBLIGATION OF THE OTHER
HEREUNDER SHALL BE CONSIDERED A WAIVER OF ANY OTHER OBLIGATION OF SUCH PARTY.


 


14.2                           NEITHER THE CUSTODIAL TRUST NOR THE COMPANY MAY
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY OTHER PERSON,
EXCEPT THAT THE COMPANY MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ANOTHER PERSON AS A RESULT OF A MERGER OF THE COMPANY WITH ANOTHER
PERSON OR AS A RESULT OF A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY TO ANOTHER PERSON IF (I) THE OTHER PERSON EXPRESSLY ASSUMES ALL OF THE
RIGHTS AND OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT AND (II) THE COMPANY
RECEIVES CONFIRMATION FROM STANDARD & POOR’S  AND MOODY’S THAT CURRENT RATINGS
ON THE CCS SECURITIES AND THE PASS THROUGH TRUST SECURITIES WOULD BE MAINTAINED.


 


15.                                 GOVERNING LAW


 


THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS
OF LAW RULES).


 


16.                                 JURISDICTION


 


EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK IN RESPECT OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT (“PROCEEDINGS”).  EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
THE VENUE OF ANY SUCH PROCEEDINGS IN THE COURTS OF THE STATE OF NEW YORK AND ANY
CLAIM THAT ANY PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH OF THE CUSTODIAL TRUST AND THE COMPANY AGREES THAT IT
SHALL AT ALL TIMES HAVE AN AUTHORIZED AGENT IN THE STATE OF NEW YORK UPON WHOM
PROCESS MAY BE SERVED IN CONNECTION WITH ANY PROCEEDINGS, AND EACH OF THE
CUSTODIAL TRUST AND THE COMPANY HEREBY AUTHORIZES AND APPOINTS THE TRUSTEE TO
ACCEPT SERVICE OF ALL LEGAL PROCESS ARISING OUT OF OR CONNECTED WITH THIS
AGREEMENT IN THE STATE OF NEW YORK AND SERVICE ON SUCH PERSON (OR SUBSTITUTE)
SHALL BE DEEMED TO BE SERVICE ON THE CUSTODIAL TRUST OR THE COMPANY, AS THE CASE
MAY BE.  EXCEPT UPON SUCH A SUBSTITUTION, THE CUSTODIAL TRUST AND THE COMPANY
SHALL NOT REVOKE ANY SUCH AUTHORITY OR APPOINTMENT AND SHALL AT ALL TIMES
MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK.  IF FOR ANY
REASON SUCH PERSON SHALL CEASE TO ACT AS AGENT FOR THE SERVICE OF PROCESS, THE


 


14

--------------------------------------------------------------------------------



 


CUSTODIAL TRUST AND THE COMPANY SHALL PROMPTLY APPOINT ANOTHER SUCH AGENT, AND
SHALL FORTHWITH NOTIFY EACH OTHER OF SUCH APPOINTMENT.  THE SUBMISSION TO
JURISDICTION REFLECTED IN THIS PARAGRAPH SHALL NOT (AND SHALL NOT BE CONSTRUED
SO AS TO) LIMIT THE RIGHT OF ANY PERSON TO TAKE PROCEEDINGS IN ANY COURT OF
COMPETENT JURISDICTION, NOR SHALL THE TAKING OF PROCEEDINGS IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE TAKING OF PROCEEDINGS IN ANY OTHER JURISDICTION
(WHETHER CONCURRENTLY OR NOT) IF AND TO THE EXTENT PERMITTED BY LAW.


 


17.                                 LIMITATION OF LIABILITY


 


IT IS EXPRESSLY UNDERSTOOD THAT (A) THIS AGREEMENT IS EXECUTED AND DELIVERED BY
THE BANK OF NEW YORK (DELAWARE), NOT INDIVIDUALLY OR PERSONALLY BUT SOLELY AS
TRUSTEE, IN THE EXERCISE OF THE POWERS AND AUTHORITY CONFERRED AND VESTED IN IT
UNDER THE DECLARATION, (B) EACH OF THE REPRESENTATIONS, UNDERTAKINGS AND
AGREEMENTS HEREIN MADE ON THE PART OF THE CUSTODIAL TRUST, IS MADE AND INTENDED
NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS BY THE BANK OF NEW
YORK (DELAWARE), BUT IS MADE AND INTENDED FOR THE PURPOSE OF BINDING ONLY THE
CUSTODIAL TRUST, AND (C) UNDER NO CIRCUMSTANCES SHALL THE BANK OF NEW YORK
(DELAWARE) BE PERSONALLY LIABLE FOR THE BREACH OR FAILURE OF ANY OBLIGATION,
REPRESENTATION, WARRANTY OR COVENANT MADE OR UNDERTAKEN BY THE CUSTODIAL TRUST,
UNDER THIS AGREEMENT OR THE OTHER RELATED DOCUMENTS.


 


18.                                 TAX CONFIDENTIALITY WAIVER


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT ALL PERSONS
MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATIONS OF ANY KIND, THE U.S.
FEDERAL, STATE AND LOCAL TAX TREATMENT OF THE CCS SECURITIES AND THE PASS
THROUGH TRUST SECURITIES AND THE TRANSACTIONS CONTEMPLATED HEREIN, ANY FACT
RELEVANT TO UNDERSTANDING THE U.S. FEDERAL, STATE AND LOCAL TAX TREATMENT OF THE
CCS SECURITIES AND THE PASS THROUGH TRUST SECURITIES AND THE TRANSACTIONS
CONTEMPLATED HEREIN, AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER
TAX ANALYSES) RELATING TO SUCH U.S. FEDERAL, STATE AND LOCAL TAX TREATMENT OTHER
THAN THE NAME OF ANY OF THE PARTIES REFERENCED HEREIN OR INFORMATION THAT WOULD
PERMIT IDENTIFICATION OF ANY OF THE PARTIES REFERENCED HEREIN.


 

[SIGNATURES FOLLOW.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

WOODBOURNE CAPITAL TRUST
[I][II][III][IV],

 

 

 

 

By:

The Bank of New York (Delaware), not in
its individual capacity but solely as Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSURED GUARANTY CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Form of Put Notice

 

To:                              Woodbourne Capital Trust [I][II][III][IV]
c/o Bank of New York (Delaware)
P.O. Box 6973
502 White Clay Center Route
273 Newark, Delaware 19714

 

with a copy to:

 

The Bank of New York
101 Barclay Street
8th Floor East
New York, New York 10286
Attention:  Dealing and Trading Group
Facsimile:  (212) 815-2830

 

Date:

 

Ladies and Gentlemen:

 

We refer to the put  agreement dated  •, 2005 (as heretofore amended, the “Put 
Agreement”) entered into between us and you. Terms defined therein shall have
the same respective meanings herein.

 

This notice is the notice for the purposes of Section 3.2(a) of the Put 
Agreement.  We hereby elect to exercise the put option with regard to Preferred
Stock having a liquidation preference of an amount equal to the Preferred Stock
Purchase Price, and hereby require you to pay the Preferred Stock Purchase Price
on the Preferred Stock Payment Date which shall be [         ], to the following
account:

 

[             ]

 

Yours faithfully,

 

 

 

for and on behalf of

ASSURED GUARANTY CORP.

 

--------------------------------------------------------------------------------


 

ANNEX B

Put Premium Certificate/Delayed Put Premium Certificate
Assured Guaranty Corp.
Put Premium/Delayed Put Premium for the
Non-Cumulative Redeemable Perpetual Preferred Stock of
Assured Guaranty Corp.

1.

Distribution Period: [first day of Period]-[last day of Period]: [number of days
in period]

 

 

 

 

 

 

 

 

 

 

2.

Distribution Rate determined for the Distribution Period on [insert last
Business Day prior to the Distribution Payment Date].

 

[ ]%

 

$

[ ]

 

 

 

 

 

 

 

3.

Eligible Assets:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuer

 

Ratings

 

Purchase Price

 

Yield to Maturity

 

Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Broker-Dealer Fees

 

 

 

 

 

[ ]%

 

$

[ ]

 

 

 

 

 

 

 

 

 

 

 

5.

Trustee and Custodian Fees

 

 

 

 

 

[ ]%

 

$

[ ]

 

 

 

 

 

 

 

 

 

 

 

6.

Investment Manager Fee

 

 

 

 

 

[ ]%

 

$

[ ]

 

 

 

 

 

 

 

 

 

 

 

7.

Tax Matters Partner Fee

 

 

 

 

 

[ ]%

 

$

[ ]

 

--------------------------------------------------------------------------------


 

8.

Rating Agency Fees

 

 

 

 

 

[ ]%

 

$

[ ]

 

 

 

 

 

 

 

 

 

 

 

9.

Tax Fees. Including preparation of returns

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

Other Fees and Expenses for the Distribution Period, if any

 

 

 

 

 

[ ]%

 

$

[ ]

 

 

 

 

 

 

 

 

 

 

 

11.

Computation of Put Premium Due on [insert Distribution Payment Date] by 11:00
a.m. New York Time:

 

 

 

 

 

[ ]%

 

$

[ ]

 

 

 

 

 

 

 

 

 

 

 

12.

The Investment Manager is in compliance with the Investment Management
Agreement.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Charter of Assured Guaranty Corp.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

Custodial Trust Expense Reimbursement Agreement

 

--------------------------------------------------------------------------------